On a former day of the term an opinion was written herein disposing of the case. Upon motion for rehearing it is called to our attention for the first time, and which was not done before the former opinion was written, that sentence had not been passed upon defendant. Under our statute this court would not have jurisdiction in this character of case until after the final judgment or sentence had been pronounced. An opinion rendered where jurisdiction has not attached would not be authorized, and it will, therefore, be withdrawn and the case will stand for disposition upon appeal, if one should be taken, after sentence has been pronounced. The appeal, as the record now stands, will be dismissed for want of final sentence.
Dismissed.
MORROW, JUDGE, not sitting.